         Case 1:03-cr-01197-SHS Document 162 Filed 09/10/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       September 10, 2019

BY ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

             Re:     United States v. Uzair Paracha, 03 Cr. 1197 (SHS)

Dear Judge Stein:

            The Government respectfully writes in response to the Court’s August 29, 2019 order
    requiring the Government to submit a status report on or about the first, tenth, and twentieth
    of each month, describing: “(1) what has happened in terms of production since the last status
    report; (2) how many people are working on reviewing documents; (3) how many documents
    have been turned over to the defense to date; (4) how many documents have been turned over
    to the defense since the last report; (5) and what the government’s projection is as to future
    production dates and materials.” Dkt. 159.

             As the Court is aware, in order to meet its disclosure obligations under Brady v.
    Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150, 154 (1972), and their
    progeny, as well as 18 U.S.C. § 3500, the Government must undertake a review of an
    extraordinarily large quantity of classified documents (the “Classified Documents”) that do
    not belong to the Department of Justice and that may be reviewed only at an out-of-state
    location. Prior to the last conference in this case, one Government attorney had participated
    in review of the Classified Documents at that location for approximately ten days’ total.
    Since the Court’s last order, six Government attorneys have participated in approximately six,
    three, one, one, one, and one days’ worth of review of the Classified documents. 1 The
    Government expects that a rotating team of approximately eight attorneys, including five
    from this Office and three from the Department of Justice’s National Security Division, will
    participate in the review in the weeks to come. In total, approximately 445 of the Classified
    Documents have been reviewed. Although the Government has not received a final tally of
    the full universe of Classified Documents, the Government currently estimates a total of
    approximately 14,000 2 documents.

1
  Due to the nature of the documents, as new attorneys participate in the review, they are required
to undergo certain additional clearances, accounting for some of the delay in starting the process.
2
 That number is lower than the estimate previously provided to the Court, as a result of a
deduplication process recently run on the documents.
        Case 1:03-cr-01197-SHS Document 162 Filed 09/10/19 Page 2 of 2
                                                                                          Page 2


         To date, none of the Classified Documents have been turned over to the defense. The
 Classified Documents implicate important national security equities and belong to other
 agencies. While the Government will make every effort to produce what it can and minimize
 classified motions practice, as the Government informed the Court previously, it is likely that
 many of the materials at issue will require the Court’s consideration of an ex parte motion
 filed pursuant to the Classified Information Procedures Act, 18 U.S.C. app. 3.

         There is not yet a subset of the Classified Documents that the Government is in a
 position to produce to the defense, even on a rolling basis. The Government has, however,
 sought permission at a supervisory level to produce a subset of the Classified Documents in
 classified discovery, and is awaiting a response from the relevant agency. Should permission
 be granted, those documents will be disclosed promptly. As part of its ongoing review, the
 Government will continue to try to identify materials that are similarly amenable to
 production in advance of any CIPA filing. If it would assist the Court, the Government can
 provide further detail about the Classified Documents and its approach to their review and
 production in a classified setting pursuant to Section 2 of CIPA.

        Finally, the Government notes that on March 11, 2019 and June 3, 2019, the
 Government produced discovery of the unclassified materials in its own possession, along
 with nearly all of the Government exhibits offered at the defendant’s 2005 trial, all of which
 amounted to approximately 177 documents in total.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         By: s/
                                            Andrew Dember
                                            Elizabeth Hanft
                                            Kyle Wirshba
                                            Assistant United States Attorneys
                                            (212) 637-2493/2334/2563


cc:    Joshua Dratel, Esq. (by ECF)
       Ramzi Kassem, Esq. (by ECF)
